NEGATIVE ELECTRODE ACTIVE MATERIAL FOR LITHIUM SECONDARY BATTERY, NEGATIVE ELECTRODE INCLUDING THE SAME, AND LITHIUM ION SECONDARY BATTERY INCLUDING THE NEGATIVE ELECTRODE
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-20 are pending, wherein claims 1, 5-7, 9, 12-13 and 15-17 have been amended, and claim 21 is newly added. Claims 1-20 are being examined on the merits in this Office action. 

Claim Rejections - 35 USC § 112
Claims 5, 9 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the material". It is unclear which material “the material” refers to.  There is insufficient antecedent basis for this limitation in the claim. This issue applies similarly to claims 9 and 15-17. For purposes of examination, the said “the material” is interpreted as referring to the afore-mentioned silicon oxide in claim 1.

Claim Rejections - 35 USC § 103
Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Behan et al. (US 20170271651 A1, hereafter Behan) in view of Woo et al. (KR 20140132791 A, hereafter Woo).
Regarding claims 1-4 and 18-19, Behan teaches a negative electrode material comprising:
first active material particles comprising a metal silicate such as Mg2SiO4 and silicon oxide (i.e., SiOx, where x=0-2) ([0010]); and
second active material particles of a carbonaceous material (e.g., [0068]: carbon).
Behan further teaches that the particle diameter of the first active material particles is generally from about 1 µm to 10 µm, and the structure and shape of the said particles can be modified ([0054]). One skilled in the art would readily arrive at the particle diameter D50 being no less than 1 µm (claim 1), i.e., r≥1 µm as claimed, and between 1 µm and 6 µm (claim 18) through routine experimentation.
Behan is silent to a diameter of the second active material particles. However, in the absence of evidence that a particular diameter is significant, a selection of a diameter as claimed would be an obvious matter of design choice and involves merely ordinary capabilities of one skilled in the art. For instance, Woo discloses a carbonaceous material in a negative electrode material has a particle diameter D50 of 6-18 µm and a particle diameter at FWHM of the size distribution of 9 µm or less (Abstract). It would have been obvious to one of ordinary skill in the art to select a particle diameter D50 of 6-18 µm (i.e., R=6-18 µm) and a particle diameter at FWHM of 9 µm or less, as taught by Woo, to be the size of the second active material particles of Behan, since the selection involves merely ordinary skill in the art.
Further, based on the data shown above, r/R is in the range of about 0.06 to 0.2 (i.e., 1/18 to 1/6), which overlaps 0.4 as claimed in claim 1. R is 6-18 µm, overlapping the range of 15-24 µm as claimed in claim 19. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). The FWHM of 9 µm or less of the second active material particles reads on “the second active material particles have a particle size distribution with a full width at … (5th para., claim 1)”.
In addition, upon review of the instant invention, there does not appear to be any criticality to the claimed parameters, and therefore the claimed parameters are not patentably distinguishable from prior arts.
Regarding claim 5, Behan in view of Woo teaches the negative electrode material according to claim 1, wherein each of the first active material particles comprises a plurality of silicon phases including crystalline silicon and the silicon phases are embedded or buried in the silicon oxide and dispersed or distributed in dots (See at least, [0010], [0049] and [0055]: “regions of silicon oxide” and “regions of silicon”). As to the shape of “dots”, it is noted that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (See MPEP § 2144.04).
Regarding claim 6, Behan in view of Woo teaches the negative electrode material according to claim 1, wherein each of the first active material particles has a plurality of pores inside and on an outer surface of the first active material particles with a pore diameter of about 50 Å to about 1350 Å (See at least [0052]), overlapping the range of 2 nm to 1 µm as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 8, Behan in view of Woo teaches the negative electrode material according to claim 1, wherein the first active material particles and the second active material particles are mixed at a weight ratio of 5:95 to 98:2 ([0068]), overlapping the instantly claimed 1:99 to 30:70. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 9, Behan in view of Woo teaches the negative electrode material according to claim 1, wherein the silicon oxide is present at about 0.15 wt% to 39.2 wt% (based on data in [0010] and [0068]: 3%×5% to 40%×98%) based on the total weight of the first and the second active material particles. The above range overlaps that as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 10, Behan in view of Woo teaches a negative electrode comprising the negative electrode material according to claim 1 (See “anode” in at least: Title, Abstract and [0002]).
Regarding claim 11, Behan in view of Woo teaches a lithium ion battery comprises a negative electrode comprising the negative electrode material according to claim 10 (See at least [0002]). Further, one of ordinary skill in the art would readily appreciate that the lithium ion battery comprises an electrode assembly comprising the above negative electrode, a positive electrode and a separator interposed between the negative electrode and the positive electrode, since it is general knowledge in the art.
Regarding claim 12, Behan in view of Woo teaches the negative electrode material according to claim 1, wherein the carbonaceous material comprises graphene ([0068]).
Regarding claim 13, Behan in view of Woo teaches the negative electrode material according to claim 6, wherein the diameter of the pores is about 50 Å to about 1350 Å (See at least [0052]), overlapping the range of 500 nm or less as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 15-17, Behan in view of Woo teaches the negative electrode material according to claim 1, wherein the metal Mg in Mg2SiO4 is about 34 wt% (atom/molecular mass ratio: 24×2/(24×2+28+16×4)=34%). On the other hand, the weight ratio of Mg2SiO4 to the silicon oxide material is about 0 wt% to about 833 wt% (based on data in [0010]: (0%/40% to 25%/3%) wt%)). As such, the metal Mg is present in an amount of about 0 wt% to 283 wt% (0%×34% to 833%×34%) based on 100 wt% of the silicon oxide material, which overlaps the ranges as claimed in claims 15-17. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 20, Behan in view of Woo teaches the negative electrode material according to claim 1, and further, as addressed in the rejection of claim 1, a selection of a particle diameter or/and distribution would be an obvious matter of design choice and involves merely ordinary capabilities of one skilled in the art. Accordingly, the claimed FWHM value being 11.3 µm or more can be obtained through routine experimentation and would require no more than routine investigation by those having ordinary skill in the art and. Again, in the absence of evidence that the claimed FWHM range is significant or critical, the claimed range is not patentably distinguishable.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Behan in view of Woo, as applied to claim 1 above, and further in view of Kim et al. (WO2017052278A1, whose family patent application US 20210313557 A1 is being used for citation purposes, hereafter Kim).
Regarding claim 7, Behan in view of Woo teaches the negative electrode material according to claim 1, wherein the first active material particles have a carbon (e.g., graphite, [0062]) coating layer covering at least a portion of outer surfaces thereof, but is silent to the carbon coating layer being a carbon black as claimed. In the same field of endeavor, Kim discloses that both graphite and carbon black are functional equivalents as a carbon coating layer on particles of silicon-based material ([0084]). It would have been obvious to one of ordinary skill in the art to have used a carbon black as an alternative to the graphite coating layer of Behan in view of Woo, since the substitution of known equivalents for the same purpose is prima facie obvious. See MPEP § 2144.06.
Regarding claim 14, Behan in view of Woo and Kim teaches the negative electrode material according to claim 7, wherein a thickness of the coating layer is from about 1 nm to about 5 µm ([0020]), overlapping the claimed range of 10 to 150 nm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive.
Applicant’s main arguments are focused on attempting to demonstrate criticality of the FWHM value of 9 µm or more. However, the arguments are not persuasive at least because of the following reasons:
1) The “Electrical conductivity of electrode” in the table shows a unit of ohm/cm2, but this unit is not a unit of electrical conductivity. The unit of electrical conductivity is, by definition, the reciprocal of electrical resistivity, S/m (siemens per meter) in SI units.
2) The data points of 5.08, 4.88, 5.40 and 5.25 in the table are close to one another. It cannot be said that there is a significant difference. For instance, for FWHM values from 8.3 to 11.3, the difference is 3, a 36% increase, but the corresponding “electrical conductivity” changes from 5.40 to 5.08, a 5.9% change, which is not significant. As such, the results are not surprising and unexpected. Therefore, the prima facie case of obviousness has not been overcome.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727